2.	The substitute specification filed January 21, 2021 has been entered.
3.	This application is in condition for allowance except for the following formal matters: 
The disclosure is objected to because of the following informalities: The specification has not been amended to include an incorporation-by-reference statement to the sequence listing submitted electronically on January 17, 2020.  See MPEP 2422.03(a), second paragraph.  The statement should be inserted after the Cross-Reference To Related Applications section.  See 37 CFR 1.77(b)(5).  The chemical structures at page 64-67; page 113, lines 3 and 12; page 128, line 16; page 129, line 12; page 130, line 11; page 131, line 16; and page 133, line 1; are at least in part illegible.  Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
4.	Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive.
	The examiner maintains the requirement for Applicant to amend the specification in order to include an incorporation-by-reference statement to the sequence listing submitted electronically on January 17, 2020.  MPEP 2422.03(a) does not contain any exceptions for sequence listings filed electronically in national stage applications.  Note also that the sequence listing was filed electronically in the international application.  See the PCT Request, Section IX-6a, which indicates that Applicant did not submit the sequence listing in paper form, but rather submitted the sequence listing as an electronic text file.  The examiner is not requiring Applicant to re-submit a sequence listing; rather, the examiner is only requiring Applicant to amend the specification in order to include an incorporation-by-reference statement as required by MPEP 2422.03(a).  None of PCT Rule 13ter.3 and 37 CFR 1.821-1.825 exempt Applicant from having to satisfy this requirement in a national stage application.
	The substitute specification filed January 21, 2021 corrected the legibility of the chemical structures identified in the Office action mailed September 25, 2020, section 3.  However, a different set of chemical structures became illegible in the clean copy of the substitute specification.
5.	Claims 25, 27-30, 32-44, and 46-52 are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 11, 2021